Lynch, J.
The defendant O’Brien and two codefendants, McClendon and Wilson, were convicted after a jury trial of robbery in the second degree, grand larceny in the third degree and petit larceny. This court affirmed Wilson’s and McClendon’s robbery conviction but reversed and dismissed the grand and petit larceny charges (People v Wilson, 48 AD2d 638). The prosecuting attorney concedes that there is no evidence to establish O’Brien’s guilt of grand larceny and that petit larceny would be a lesser included crime were the robbery affirmed. (See People v Pyles, 44 AD2d 784.) O’Brien appeals his conviction primarily on the ground that he was not proven guilty beyond a reasonable doubt; that the evidence falls short of showing that he acted in concert with the robbers Wilson and McClendon. He implies that he was as intimidated by them as were the robbery victims.
The crime occurred at the home of Mr. and Mrs. Vaiano in The Bronx. According to the prosecution version, O’Brien, *447alone, rang the doorbell as they were preparing for bed, about 1:30 in the morning. The Vaianos knew O’Brien as one from the neighborhood. Before this he had sold them some steaks. This time Mr. Vaiano opened the kitchen door and, through the locked screen door, O’Brien tried to sell him some cigarettes. During their dickering, Mrs. Vaiano joined them at the door. Vaiano testified that when he turned away to get a drink of water he heard the screen being cut. He leaped to push his wife aside just as McClendon reached through the cut screen, opened the door from the inside, entered and put a butcher knife to Vaiano’s stomach. O’Brien and Wilson followed McClendon in, in no specified order. Vaiano had seen Wilson before with O’Brien; he did not know McClendon.
Both Mr. and Mrs. Vaiano testified that throughout the events that followed until the three intruders left, O’Brien sat on a chair in the kitchen. He "didn’t do anything to any of us —nothing. O’Brien just sat there”. Vaiano added that O’Brien seemed "dumbfounded” at what was happening.
Wilson went into a daughter Louise’s ground floor bedroom, took an inexpensive watch and ring, and, placing his butcher knife against her throat, threatened to stab her if she did not keep quiet. Mr. and Mrs. Vaiano testified that Mrs. Vaiano got between her husband and McClendon’s threatening knife. Her husband then grappled with McClendon but stopped when Wilson came in from the bedroom and put his knife against Mrs. Vaiano’s back. They stated that McClendon then swung his knife and cut Vaiano on the face and hand. Wilson then took about $85 from a kitchen cabinet.
At this point, according to the Vaiano testimony, McClendon pointed his knife at O’Brien, who was still on the kitchen chair, and said, "I’ll fix you on the outside”. Wilson then cut the telephone cord and all three fled, running down the street, McClendon and Wilson on each side and O’Brien in the middle.
The daughter Louise testified that she knew O’Brien from having seen him in the neighborhood and that she knew his voice from having heard him speak on the street and in the playground adjoining the Vaiano home. She said that while lying on her bed that night, she heard O’Brien in the kitchen "cussing” and using "bad words”. She was permitted to say that these words were directed toward her parents, but it was not demonstrated how she could possibly have known this since she was in another room. She was then asked, "What *448did your mother and father say”, and she answered, "He said take anything you want, just, you know—leave us alone”.
The defense version was totally different. All of the defendants testified. They said that they had gone, to the Vaiano house together: O’Brien by prearrangement with Mrs. Vaiano to pick up some money promised him for cigarettes he had previously sold her husband; Wilson to collect money he said Vaiano owed him for a tape recorder; McClendon tagged along with the others not knowing where they were going. They testified that they were invited in after O’Brien had rung the bell. They sat in the kitchen and discussed the money owed. The discussion led to argument which led to grappling among Mr. and Mrs. Vaiano, McClendon and Wilson. It all halted when Vaiano threatened to call the police if they did not leave". They said that they then left, that nothing was taken, that the telephone cord was not cut and neither was the screen door.
Where there are contrary versions of an event, one inculpatory and the other exculpatory, it is the province of the jury to find the facts and, in doing so, determine credibility. As long as the facts found are grounded in the evidence, the jury’s judgment on credibility will not be supplanted by that of an appellate court (People v Regina, 19 NY2d 65; People v White, 2 NY2d 220). Thus this jury’s rejection of the defendants’ version and its acceptance of the prosecution version is unassailable. Upon this principle and the facts most favorable to the prosecution, Wilson’s and McClendon’s convictions had to be affirmed.
It is O’Brien’s argument, however, that the same facts, while inculpating Wilson and McClendon, do not inculpate him. His guilt, he argues, could only be found by drawing inferences from those facts and that, since the inferences that are able to be drawn from them point as much to innocence as they do to guilt, his conviction should be reversed and the indictment dismissed. (See People v Razezicz, 206 NY 249; People v Fellman, 42 AD2d 764.)
As far as O’Brien is involved, the facts most favorable to the prosecution establish that while he, Wilson and McClendon went to the Vaiano house together, the latter two remained out of sight while he rang the bell and talked to Vaiano about the cigarettes. When Vaiano turned to get the drink, McClendon cut the screen, opened the door and pushed his knife into Vaiano’s stomach. Wilson and O’Brien followed McC*449lendon in, but we have no way of knowing in what order. O’Brien then went to a kitchen chair and sat there until he and the others left. According to those in the room he appeared dumbfounded; he did nothing. Louise Vaiano heard him "cussing” and using bad words, following which her father said, "Take anything you want, just leave us alone”. McClendon pointed his knife at O’Brien, saying, "I’ll fix you on the outside”. The three left, running down the street, Wilson and McClendon on each side and O’Brien in the middle.
From O’Brien’s appearance alone at the door, it is possible to infer that he, Wilson and McClendon had planned that, while Vaiano might be afraid to open the door to all three, he would open it for the one he knew best. It is also possible to infer that Wilson and McClendon, by the threat of their knives, forced O’Brien to appear alone for the same purpose. After McClendon entered it is possible to infer that O’Brien entered as part of a concerted effort to rob Vaiano. It is also possible to infer that he entered under the threat of Wilson’s knife. It is possible to infer that O’Brien’s "cussing” and bad words were directed to Vaiano to which Vaiano made reply to O’Brien. It is also possible to infer that O’Brien’s "cussing” and bad words were directed toward Wilson and McClendon and that Vaiano’s following remark was also addressed to them. The latter inference is the more probable because it provides an explanation for McClendon’s threat to O’Brien. Under that inference the threat was genuine. Otherwise the threat has to be inferred to have been camouflage for O’Brien’s criminality. From the flight of the three, it is possible to infer their common guilt. From O’Brien’s position between Wilson and McClendon it is possible to infer that he continued to be a victim of their violence.
Since the facts found by the jury do not inculpate O’Brien, and since the inferences which may be drawn from those facts are as consistent with innocence as with guilt, O’Brien’s conviction must be reversed on the law and the indictment dismissed.